The writ of error brings for review judgment of conviction of the offense of manslaughter under an indictment charging murder in the first degree.
We have considered all questions and contentions presented by the plaintiff in error and find that each and all of them must be resolved against the plaintiff in error on authority *Page 689 
of the former opinions and judgments of this Court and that no useful purpose may be served by now writing an extended opinion dealing with questions which have been heretofore fully answered and definitely determined.
No reversible error appearing in the record, the judgment should be and is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.